786 F.2d 1144
7 ITRD 2365, 4 Fed. Cir. (T) 79
MAST INDUSTRIES, INC., Appellee,v.The UNITED STATES, Appellant.
Appeal No. 86-676.
United States Court of Appeals,Federal Circuit.
April 1, 1986.

Veronica A. Perry, Civ. Div., Dept. of Justice, New York City, argued, for appellant.  With her on brief, were Richard K. Willard, Asst. Atty. Gen., David Cohen, Director and Joseph I. Liebman, Atty. in Charge, Intern. Trade Field Office.
Michael P. Maxwell, Greenfield, Desiderio, Lebowitz & Silverman, New York City, argued, for appellee.  With him on brief, was Steven P. Florsheim.
Before BALDWIN, NIES, and ARCHER, Circuit Judges.
BALDWIN, Circuit Judge.


1
This appeal is from a decision of the United States Court of International Trade holding that a sleepshirt was designed, manufactured, marketed, and used as nightwear, and an order directing the U.S. Customs Service to permit entry of the merchandise under Item 384.5226 of the Tariff Schedules of the United States.


2
Appellant's arguments are adequately treated in the lower court's opinion No. 85-114, dated October 28, 1985.  We affirm on the basis of that opinion.


3
AFFIRMED.